Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Amendment
	The amendment filed on 5/18/2022 has been entered.  All objections have been withdrawn while some 112 issues remain.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examiner notes paragraph 37 from Applicant’s specification (with emphasis added) as well as the associated Figure 6:
FIG. 6 shows an embodiment of a circuit that employs multiple switches 
according to the present disclosure. The circuit 240 includes, for example, a power source 250, a compressor motor 260, a standard differential switch 270, a close differential switch 280, and a user selectable mode switch 290. The switches 270, 280 are pressure switches. The standard differential switch 270 is set to operate at the standard pressure differential (e.g., 15 psi from a cut-in pressure of 135 psi to a cut-out pressure of 150 psi). The close differential switch 280 is set to operate at the close pressure differential (e.g., 3 psi from a cut-in pressure of 147 psi to a cut-out pressure of 150 psi). The user selectable switch 290 can be added and provides the user with the choice of the appropriate pressure switch depending on the application. Some embodiments contemplate that, to enable additional differential modes, more switches can be added and the user selector switch can be increased accordingly in selectable positions.

    PNG
    media_image1.png
    394
    448
    media_image1.png
    Greyscale

Paragraph 37/Figure 6 are the only places in which “standard differential switch” and “close differential switch” are mentioned.  As can be appreciated from this disclosure, the embodiment described herein splits the idea of a single, dual-pressure range switch (described in Figures 1-4) into a circuit having two, single-range pressure switches, selectable via a user selectable mode switch.  Examiner emphasizes that this split-switch embodiment stands in contrast to that outlined in Figures 1-4 which details a single switch having two-modes built into the single switch via a lever/toggle mechanism.  Claim 1 is clearly written towards the embodiment of Figure 6 as it recites a “standard differential switch” and a “close differential switch”.  Claim 1 also recites that “a diaphragm assembly is connected differently to the switch assembly based on whether the switch assembly is in the first mode or the second mode”.  However, Examiner notes that no diaphragm assembly is mentioned with respect to the embodiment of Figure 6 nor is it clear how an associated diaphragm assembly would be connected any differently to its respective switch which can only operate in a single mode/pressure range.  To be clear, Examiner understands the two switches in Figure 6 to be set switches that do not undergo any toggle functionality like that described in the multi-mode switches of Figures 1-4.  As such, Examiner believes Applicant is appropriating the lever/toggle/diaphragm relationships from the embodiments of Figures 1-4 and overlaying them into Figure 6 which constitutes a new matter situation.
Claim 12 complicates matters in a different way as most of the subject matter in claim 12 relates to the single, dual pressure range switch described in Figures 1-4.  However, claim 12 associates a first mode of operation to using “a standard differential switch” and a second mode of operation to using “a close differential switch” which terms are clearly meant for the Figure 6 embodiment which uses two, single-range pressure switches.  To have the separate, single-range pressure switches be associated with the lever/diaphragm relationships of the more complex single, dual-pressure range switch is note only confusing but combines two separate embodiments into a new invention which Examiner also amounts to a new matter situation.  Examiner observes that Claim 12 lays out a switch assembly utilizing, among other elements, “a first lever connected to [a] diaphragm assembly and having a first pivot point and a second pivot point”. This singular lever enables a first mode of operation via “a standard differential switch” and a second mode of operation via “a close differential switch”.  The term elements, “standard differential switch” and “close differential switch” have not previously been claimed but are explicitly detailed with regard to Figure 6 in which they represent a plurality of separate switch elements.  However, as detailed in claim 12, these separate switch elements appear as integral; Examiner is unaware of an embodiment outside of Figure 6 in which separate switch elements nonetheless share a common lever and believes any wording as such runs afoul of 112(a) provisions.  
Whether or not the “standard differential switch” and “close differential switch” are meant to be interpreted as separate or integral switches complicates the interpretation in claim 1.  For sake of uniformity in the treatment of all the outstanding claims, Examiner will interpret all claims with the claim 12 perspective that the “standard differential switch” and “close differential switch” are minor permutations (e.g., possessing varied pressure differentials) of an integral structure. 
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  .  
Paragraph 37/Figure 6 are the only places in which “standard differential switch” and “close differential switch” are mentioned.  As can be appreciated from this disclosure, the embodiment described herein splits the idea of a single, dual-pressure range switch (described in Figures 1-4) into a circuit having two, single-range pressure switches, selectable via a user selectable mode switch.  Examiner emphasizes that this split-switch embodiment stands in contrast to that outlined in Figures 1-4 which details a single switch having two-modes built into the single switch via a lever/toggle mechanism.  Claim 1 is clearly written towards the embodiment of Figure 6 as it recites a “standard differential switch” and a “close differential switch”.  Claim 1 also recites that “a diaphragm assembly is connected differently to the switch assembly based on whether the switch assembly is in the first mode or the second mode”.  However, Examiner notes that no diaphragm assembly is mentioned with respect to the embodiment of Figure 6 nor is it clear how an associated diaphragm assembly would be connected any differently to its respective switch which can only operate in a single mode/pressure range.  To be clear, Examiner understands the two switches in Figure 6 to be set switches that do not undergo any toggle functionality like that described in the multi-mode switches of Figures 1-4.  As such, Examiner believes Applicant is appropriating the lever/toggle/diaphragm relationships from the embodiments of Figures 1-4 and overlaying them into Figure 6 which constitutes an indefinite issue.
Claim 12 complicates matters in a different way as most of the subject matter in claim 12 relates to the single, dual pressure range switch described in Figures 1-4.  However, claim 12 associates a first mode of operation to using “a standard differential switch” and a second mode of operation to using “a close differential switch” which terms are clearly meant for the Figure 6 embodiment which uses two, single-range pressure switches.  To have the separate, single-range pressure switches be associated with the lever/diaphragm relationships of the more complex single, dual-pressure range switch is note only confusing but combines two separate embodiments into a new invention which Examiner also amounts to an indefinite issue.  Examiner observes that Claim 12 lays out a switch assembly utilizing, among other elements, “a first lever connected to [a] diaphragm assembly and having a first pivot point and a second pivot point”. This singular lever enables a first mode of operation via “a standard differential switch” and a second mode of operation via “a close differential switch”.  The term elements, “standard differential switch” and “close differential switch” have not previously been claimed but are explicitly detailed with regard to Figure 6 in which they represent a plurality of separate switch elements.  However, as detailed in claim 12, these separate switch elements appear as integral; Examiner is unaware as to how one makes separate switches using a common lever and therefore believes this issue runs afoul of 112(b) provisions.  
Whether or not the “standard differential switch” and “close differential switch” are meant to be interpreted as separate or integral switches complicates the interpretation in claim 1.  For sake of uniformity in the treatment of all the outstanding claims, Examiner will interpret all claims with the claim 12 perspective that the “standard differential switch” and “close differential switch” are minor permutations (e.g., possessing varied pressure differentials) of an integral structure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (US20050126298).
Claim 12:  Mo discloses a switch assembly (Figs. 1-7) comprising a diaphragm assembly (26) that is configured to move according to a tank pressure of an air compressor (paragraphs 3-4); a first lever (52) connected to the diaphragm assembly and having a first pivot point and a second pivot point (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “pivot points” which allow for first and second modes having disparate cut-in pressures which will be expressed as first and second pivot points and which can be interpreted, at these multiple pivot points to represent a new configuration or switch such as constituting a “standard differential switch” or “a close differential switch”); and a second lever (54) connected at a first end to the first lever through a torsion spring (72), wherein the first pivot point enables a first mode of operation (and constituting a standard differential switch configuration) having a first range which is the difference between a first cut-out pressure and a first cut-in pressure, wherein the second pivot point enables a second mode of operation (and constituting a close differential switch configuration) having a second range which is the difference between a second cut-out pressure and a second cut-in pressure (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “pivot points” which allow for first and second modes having disparate cut-in pressures which will be expressed as first and second pivot points), wherein the diaphragm assembly (26) is connected differently to the rest of the switch assembly based on whether the switch assembly is in the first mode or the second mode of operation (a different connection can be interpreted broadly to encompass the different positionings of the switch adjustment mechanism or box housing which will exhibit a different contact carrier lever/actuating lever configuration for the diaphragm assembly to connect with); wherein the second range is smaller than the first range (Examiner notes that the second mode of operation can be chosen to have a cut-in pressure which is higher than the first mode; with the same cut-out pressure, then, this second mode will be smaller than the first), and wherein the first cut-out pressure is the same as the second cut-out pressure (paragraph 34).  
Claim 13:  Mo further discloses that the second mode of operation adds compressor output over the first mode of operation to extend operable time of a tool that is connected to the air compressor that is controlled by the first mode and the second mode (Examiner notes that compressor output/engagement would be increased with the smaller range as the tool is in use).
Claim 14:  Mo further discloses that the second lever has a second end that includes a switch electrode (42) that turns a compressor motor on or off.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458).
Claim 1:  Mo discloses a switch assembly (Figs. 1-7), comprising a first mode of operation (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “modes” or configurations and a first mode configuration can be chosen from this set, which configuration constituting a “standard differential switch”) having a first range that is the difference between a first cut-out pressure and a first cut-in pressure; and a second mode of operation (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “modes” or configurations and a second mode can be chosen from this set distinct from that chosen from the first mode, which configuration constituting “a close differential switch”) having a second range that is the difference between a second cut-out pressure and a second cut-in pressure, wherein the second range is smaller than the first range (Examiner notes that the second mode of operation can be chosen to have a cut-in pressure which is higher than the first mode; with the same cut-out pressure, then, this second mode will be smaller than the first), and wherein the second mode of operation adds compressor output over the first mode of operation to extend operable time of a tool (Examiner notes that compressor output/engagement would be increased with the smaller range as the tool is in use) that is connected to a compressor (note compressor of paragraph 3) that is controlled by the first mode and the second mode and wherein a diaphragm assembly (26) is connected differently to the rest of the switch assembly based on whether the switch assembly is in the first mode or the second mode of operation (a different connection can be interpreted broadly to encompass the different positionings of the switch adjustment mechanism or box housing which will exhibit a different contact carrier lever/actuating lever configuration for the diaphragm assembly to connect with)
Mo is not explicit about a particular tool being used.  However, it is well known for compressor applications to use tools with compressor applications as is taught by Brashears (paragraph 3).  It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to include a tool as taught by Brashears with the compressor apparatus of Mo to complete certain activities such as nailing, stapling, grinding, etc.
Claim 5:  Mo and Brashears teach the previous limitations.  Brashears further teaches that the tool includes one or more of the following: a grinder, a sander, a cutter, a polisher, and a drill (paragraph 3).
Claim 7:  Mo and Brashears teach the previous limitations.  Mo further discloses that the first mode is a normal mode of operation, and wherein the second mode provides a compressor output that exceeds the compressor output during the normal mode of operation (Examiner noting that if the second mode is chosen with a smaller range and same cut-off as the first mode, the second mode will cause an increased air compressor output/usage due to the fact that it will have a higher cut-in point and activate the compressor more frequently than in the chose first mode which could be viewed as a “normal” mode).  
Claim 9:  Mo and Brashears teach the previous limitations.  Mo further discloses a first lever (54); and a second lever (52) connected to the first lever through a torsion spring (72), wherein the first lever includes a switch contact (42) at one end that turns the compressor on or off.  
Claim 10:  Mo and Brashears teach the previous limitations.  Mo further discloses that the compressor is turned off when a tank pressure exceeds the first cut-out pressure in the first mode of operation and when the tank pressure exceeds the second cut-out pressure in the second mode of operation (paragraph 3, Examiner noting that the cut-out pressures can be shared by the first and second modes).  
Claim 11:  Mo and Brashears teach the previous limitations.  Mo further discloses that compressor is turned on when a tank pressure is less than the first cut-in pressure in the first mode of operation and when the tank pressure is less than the second cut-in pressure in the second mode of operation (paragraph 3, Examiner noting the cut-in pressures chosen distinct to the first and second modes).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458) as evidenced by DSLReports (http://www.dslreports.com/forum/r23958945-Higher-CFM-airtool-on-lower-CFM-compressor, dated March 16, 2010).
Claim 2:  Mo and Brashears teach the previous limitations.  While not explicit about using a tool that has an air consumption rate that exceeds or is less than the compressor output of the compressor, such an activity is in common practice, as evidenced by DSLReports  (Examiner noting the acceptable practice of using a tool with a greater consumption than its associated compressor and advocacy for using a tool that does not exceed the compressor output).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458) as evidenced by Ferguson (US 4,201,517).
Claims 3-4:  Mo and Brashears teach the previous limitations.  While not explicit about pressure switch ranges being between approximately 12 psi and 20 psi and approximately 0 psi and 3 psi, such pressure switch activation ranges are well known as taught by Ferguson (Fig. 2, col. 4, lines 32-36, note Load/Unload range from 90-110 psi and open/close trigger amounts of element 80/90 of 92-95 psi and 110-97 psi).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner observes that the new claim limitations relating to a diaphragm assembly, a feature prominent in the embodiments that appear in Figures 1-4, have not previously been described with the features of a standard differential switch and close differential switch, which are separate switch elements form the embodiment of Figure 6 and do not appear to interface with the kind of diaphragm assembly associated with that in the embodiments of Figure 1-4.  Examiner is not satisfied with the state of the current claim limitations which appear to mix features from the embodiments in Figure 6 and Figures 1-4 to create a new, previously undisclosed embodiment in Claims 1 and 12.  Examiner requests further clarification and, in the meantime, Examiner will take the position to interpret these hybrid embodiments towards the embodiments discussed in Figures 1-4  in which a singular switch operates with different modes and characterized more by their different pressure range configurations, which different configurations can be brought about by adjustment mechanisms upon the switch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746